       4:20-cv-03151-JMG-MDN Doc # 3 Filed: 12/14/20 Page 1 of 2 - Page ID # 28

                              UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEBRASKA
Denise M. Lucks                        OFFICE OF THE CLERK                                             Gabriela Acosta
Clerk of Court                                  www.ned.uscourts.gov                                Chief Deputy Clerk




                                                   NOTICE

                                            December 14, 2020

   Case Number:                    4:20cv3151
   Case Caption:                   Reed et al v. Hovey et al
   Judge:                          John M. Gerrard

          The Clerk of Court acknowledges receipt of a Complaint or Petition initiating a civil
   action by a person who is proceeding pro se; that is, without an attorney. The case shall
   be placed on the Lincoln docket. The assigned case number is: 4:20cv3151. All future
   communications of any kind with the Court about this case must include this case
   number.

                  ☒      The filing fee has been paid in this case.

                  ☐      A Motion for Leave to Proceed In Forma Pauperis has been filed in
                         this case

                  ☐      A Motion for Leave to Proceed In Forma Pauperis has not been filed
                         in this case.

                  ☐      Blank summons form(s) given to plaintiff.

          If you are not a prisoner and you would like to take advantage of the Court's Case
   Management Electronic Case Files System (CM/ECF), please see the attached
   instructions.




                              111 South 18th Plaza, Suite 1152, Omaha, NE 68102-1322
                       Omaha: (402) 661-7350      Fax: (402) 661-7387   Toll Free: (866) 220-4381
                      Lincoln: (402) 437-1900     Fax: (402) 437-1911   Toll Free: (866) 220-4379
   4:20-cv-03151-JMG-MDN Doc # 3 Filed: 12/14/20 Page 2 of 2 - Page ID # 29


December 14, 2020
Page 2
                                                                              Attachment

                                     Instructions

A person who has filed a lawsuit in the United State District Court without an attorney’s
assistance (that is, a “pro se party”) may register to use the court’s “Case
Management/Electronic Case Files” (CM/ECF) system. The system will allow the pro se
party to file pleadings and documents in his or her case.

Prisoners may not use the CM/ECF system.

   1.     To register for the CM/ECF system, you will need to go to www.pacer.gov:

          a. Click on REGISTER
          b. Click on Non-Attorney Filers

          Complete the on-screen instructions. Note that you may leave the Additional
          Filer Information section blank.

   2.     You can also access the court’s Local Rules on the court’s website. The
          Nebraska General Rules explain the guidelines for using the CM/ECF system.

   3.     If you plan on registering to use CM/ECF, you should consider completing the
          training courses on the court’s website. From the website, click on Electronic
          Case Filing (CM/ECF), then click on Training Information and Written
          Procedures.

   4.     You should understand that there can be a cost to you for viewing documents
          filed on the CM/ECF system if you access the documents through the Public
          Access to Court Electronic Records (PACER) system. To avoid being charged
          PACER fees, you would need to file a motion with the court asking for an
          exemption from PACER fees. The motion must explain how the exemption
          would 1) avoid an unreasonable burden on you, and 2) promote public access
          to the information. For more information about PACER and Pacer fees, go to
          www.pacer.gov.

   5.     If you have any questions about the registration process, you may contact the
          Help Desk at 866-220-4381 (Omaha) or 866-220-4379 (Lincoln).



                                                                       Forms\Notice_ProSe
                                                                     Last Updated: 04/11/18
